         Case 4:20-cv-01197-BRW Document 26 Filed 04/21/21 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

NICHOLAS ROOS                                                                    PETITIONER
ADC #163931

v.                                   4:20-cv-01197-LPR-JJV

DEXTER PAYNE, Director,
Arkansas Division of Correction                                                 RESPONDENT

                                              ORDER

       I have reviewed the Proposed Findings and Recommended Disposition submitted by

United States Magistrate Judge Joe J. Volpe and Petitioner’s Objections. After carefully

considering the objections and making a de novo review of the record, I approve and adopt the

Proposed Findings and Recommended Disposition in all respects.

       Accordingly, Mr. Roos’s § 2254 Amended Petition for Writ of Habeas Corpus (Doc. No.

15) is DISMISSED with prejudice.

       A certificate of appealability will not issue.

       IT IS SO ORDERED this 21st day of April, 2021.



                                              Billy Roy Wilson_________________
                                              UNITED STATES DISTRICT JUDGE
